Citation Nr: 9904426	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-38 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service connected left knee disability.  The 
veteran filed a timely notice of disagreement, and was sent a 
statement of the case.  He responded with a timely 
substantive appeal.  A personal hearing on this matter was 
afforded the veteran in December 1996.  

The veteran has subsequently been granted an increased 
rating, to 20 percent, for his left knee disability; however, 
because this amount does not represent the maximum available 
rating, and the veteran has not otherwise limited his appeal, 
this issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

Also, in an October 1997 hearing officer's decision, the 
veteran was granted service connection, with a 10 percent 
rating, for a right knee disability, and denied service 
connection for a lower back disability.  The veteran filed a 
timely notice of disagreement concerning these issues and was 
sent a statement of the case.  He responded with a timely 
substantive appeal, and was afforded a June 1997 personal 
hearing.  These issues were subsequently merged into a single 
appeal.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected bilateral knee disabilities.  He also seeks service 
connection for a lower back disability, which he alleges is 
secondary to his left and right knee disabilities.  In 
developing these claims, the RO referred the veteran for VA 
orthopedic examinations in July and September 1997.  However, 
these examinations are inadequate, in that they do not offer 
complete findings on the veteran's bilateral knee 
disabilities, and do not answer the questions posed by the RO 
concerning the veteran's lower back disability.  

When evaluating a service-connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased-rating claims for musculoskeletal 
disabilities, the U.S. Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  
Appellate review discloses this has not yet been 
accomplished.  The veteran was afforded a VA orthopedic 
examination in July 1997, but the examiner did not address 
the DeLuca questions.  The analysis required under the 
Court's holding involves several specific questions.  Because 
the Court's holding in DeLuca is the law, it is necessary to 
answer each question as thoroughly as possible.  A general 
response, without explanations of the specific difficulties 
with regard to the specific questions, does not constitute an 
adequate attempt to comply with the law.  If, in the medical 
opinion of the examiner, it is not feasible to formulate an 
answer with regard to a particular question, the examiner's 
opinion should be so noted in the examination report.  

Next, the RO requested a medical opinion on the etiological 
relationship, if any, between the veteran's lower back 
disability and his service connected knee disabilities.  
While the veteran's lower back was evaluated in September 
1997, no medical opinion was offered at that time on the 
possible etiological relationship between the knee and lower 
back disabilities.  This must be accomplished.  

Thus, in light of the above, this appeal must be remanded for 
the following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  After all pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current nature and extent of his 
right and left knee disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The veteran's right and 
left knee disabilities should be 
evaluated in relation to the complete 
medical history.  The examination report 
should include a separate set of 
responses for each knee.  All indicated 
tests must be performed, to include 
complete range of motion testing, 
specified in degrees, and X-rays.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected left and right knees 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  All 
factors upon which the medical comments 
and opinions are based must be set forth 
for the record.  With regard to any 
specific question asked of the examiner, 
if, as a matter of medical judgment, it 
is not feasible to answer the question, 
the examiner should explain why the 
specific question cannot be answered.

The examiner should also review the 
veteran's lower back disability and state 
if it as likely as not due to or a result 
of his service connected bilateral knee 
disabilities.  The medical basis for any 
opinion expressed should be stated.  

3.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination does not 
include all test reports, special 
studies, or the comments and opinions 
requested, particularly in regard to 
DeLuca, appropriate corrective action is 
to be implemented.

4.  Thereafter, the RO should review the 
evidence and issue a new rating decision 
regarding the veteran's claims.  If any 
part of the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  The purposes of this remand 
are to further develop the record and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


